Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5-8,11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nelson et al (Pat# 9,007,082).
As to claim 1, Nelson et al disclose A wafer test device as shown in figures 1-3  comprising: a first laminate structure (60); a second laminate structure (40) arranged to interface with a microcircuit (chip) of the wafer (1); and a compliant layer (50) between the first laminate structure (60) and the second laminate structure (40), the compliant layer including an elastomer that exhibits compliance within a limited range of movement.
As to claim 5, Nelson et al also disclose  a test apparatus (5) coupled to the first laminate structure (60), the test apparatus being configured to generate test patterns that are applied to the microcircuit (chips).
As to claim 6,  the device of Nelson et al  comprises floating pins (20,30) configured to couple the test apparatus (5) to the first laminate structure (60).
As to claim 7, the device of Nelson et al disclose rigid probes (20) configured to couple the microcircuit (chips) to the second laminate structure (40).

As to claim 11, Nelson et al disclose a wafer test device as mentioned in claim 1. The apparatus of Nelson et al perform the method steps as recited in claim 11.
As to claim 15, Nelson et al disclose a test apparatus (5) coupled to the first laminate structure (60) as shown in figure 1.
As to claim 16,  the device of Nelson et al  comprises floating pins (20,30) configured to couple the test apparatus (5) to the first laminate structure (60).
As to claim 17, the device of Nelson et al disclose rigid probes (20) configured to couple the microcircuit (chips) to the second laminate structure (40).
As to claim 18, the rigid probe (20) are spaced such that each rigid probe couples with a solder bump (2) of the microcircuit (chips)

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Edwards et al  (Pat# 9,261,537).
As to claim 1, Edward et al disclose a  wafer test device as shown in figure 6 comprising: a first laminate structure (70); a second laminate structure (20) arranged to interface with a microcircuit (chip) of the wafer (not shown); and a compliant layer (80) between the first laminate structure (70) and the second laminate structure (20), the compliant layer including an elastomer that exhibits compliance within a limited range of movement.
As to claim 11, Nelson et al disclose a wafer test device as mentioned in claim 1. The apparatus of Nelson et al perform the method steps as recited in claim 11.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al  (Pat#9,007,082) or Edwards et al  (Pat# 9,261,537).
As to claims 9-10 and 19-20,  Nelson et al  and Edwards et al disclose a wafer test device as mentioned in claims 1 and 11. However, Nelson et al  and Edwards et al do not explicitly mention about   the elastomer of the compliant layer (50) exhibits compliance in a particular range of movement and exhibits rigidity beyond the range of movement as recited in claims 9 and 19 amd  about  a material of the elastomer determines the particular range of movement as recited in claim 10 and 20.  However, it would have been obvious and well known in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize the selection of a material of the elastomer is important  for the purpose of  determining a particular range of  movement and also to recognize that the elastomer of the compliant layer (50) has to exhibit compliance in a particular range of movement and exhibits rigidity beyond the range of movement for the purpose of avoiding damaging the test contacts  on the device under test (1).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al  (Pat#9,007,082) or Edwards et al  (Pat# 9,261,537) in view of Cherian et alet al (Pat# 4,199,209).
disclose a wafer test device as mentioned in claims 1 and 11. However, Nelson et al  and  Edwards et al do not explicitly mention about  the compliant layer includes a spring.
Cherian et al teach that it would have been well known in the art to embed a plurality of springs (18) into a compliant layer (20) .
It would have been obvious and well known in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to embed the springs  as taught by Cherian et al into the compliant layer in the device of Nelson et al and Edwards et al  for the purpose of electrically connecting the first laminate layer to the second laminate layer.
As to claims 3 and 13, Nelson et al and Edwards et al in view of Cherian et al disclose an apparatus as mentioned in claim 2 but does not mention about the spring is  soldered to the first laminate structure on a first side and is soldered to the second laminate structure on a second side opposite the first side. However, it would have been obvious and well known for one of ordinary skill in the art to solder the spring to the first laminate structure on a first side and is soldered to the second laminate structure on a second side opposite the first side for the purpose of holding three layers tightly together.
7.	Claims 4 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the first laminate structure and the second laminate structure include gold-plated pads such that the spring is soldered to the gold-plated pad of the first laminate structure on the first side and is soldered to the gold-plated pad of the second 
The prior art does not teach gold- plated pads on the first laminate structure and the second laminate structure and soldering P201804186US01Page 20 of 22the spring to the gold-plated pad of the first laminate structure on the first side and to the gold-plated pad of the second laminate structure on the second side as recited in claim 14 and in combined with other claimed method steps as recited in claims 11-13.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Biernath et al (Pat# 6,403,226) disclose Electronic Assemblies With Elastomeric Members Made From Cured, Room Temperature Curable Silicone Compositions Having Improved Stress Relaxation Resistance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867